Citation Nr: 0528943	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-08 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Carole Kammel, Counsel

INTRODUCTION

The appellant served on active duty for training from March 
to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, wherein the RO denied the appellant's 
claim for service connection for PTSD.  The appellant 
perfected a timely appeal of this determination to the Board.  
During the course of the appeal, the appellant relocated and 
his claims file was transferred to the Philadelphia, 
Pennsylvania, RO. 

In October 2003, the Board remanded the appellant's claim to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review. 


FINDING OF FACT

The weight of the competent evidence is against a finding 
that the appellant developed post-traumatic stress disorder 
(PTSD) as a result of active duty for training.


CONCLUSION OF LAW

The criteria for establishing service connection for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 101, 
1101, 1131, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson,19 Vet. App. 103 (2005).

The Board notes that the appellant was apprised of VA's duty 
to notify in correspondence, dated in June 2003, by a June 
2002 statement of the case and October 2002 and June 2005 
supplemental statement of the cases.  In particular, the June 
2003 letter informed the appellant that to substantiate the 
claim for service connection the evidence must show a current 
disability that was related to disease or injury incurred in 
or aggravated by military service, or disability that has 
existed continuously from the date of discharge until the 
present.  The letter advised the appellant that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, Social Security Administration 
records, or relevant records not held by any Federal 
agencies.  The appellant was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, VA RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the June 2003 notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in September 2001, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Regarding VA's duty to assist, service medical and personnel 
records, private and VA post-service medical records, and 
hearing transcript are of record.  Taken together, the Board 
is persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the appellant.  This is especially so given that 
VA has had the appellant examined in April 2005 or the 
specific purpose of determining whether any PTSD is related 
to his military service.  In addition, the appellant provided 
testimony concerning his claim for service connection for 
PTSD at a July 2002 hearing at the RO in Montgomery, Alabama.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  


I.  Relevant Laws and Regulations

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6 (2005).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§  3.304(f), 4.125 
(2005).

There are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
appellant's service records may 
corroborate the appellant's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the appellant's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3) (2005).

II.  Factual Background

In an August 2000 statement, July 2002 testimony and during 
an April 2005 VA examination, the appellant identified 
several stressors related to reported personal assaults and 
harassment that occurred during service; the appellant 
maintained that he suffered from PTSD as a consequence of 
these in-service personal incidents, some of which were of a 
sexual nature.  More specifically, the appellant maintained 
that he was subjected to extreme physical and sexual abuse, 
which was primarily directed by Captain Michael "McCune" 
and Staff Sergeant "Summiter."  In this regard, he 
recounted that he was placed in a hole, which was then filled 
with dirt by other sergeants.  On one occasion, the appellant 
recounted that he was urinated upon by another sergeant, but 
that he was unable to recall the specific individual.  He 
also maintained that he was the subject of beatings after he 
witnessed a bizarre experiment (he saw three individuals 
place a candle in a chimpanzee's brain in an authorized 
area), and was exposed to "material" from "Area 51" (i.e., 
unidentified flying objects) as well as some other type of 
chemical agent, which had been shipped from Massachusetts 
(see April 2005 VA examination report).  As a result of these 
incidents, the appellant maintains that he has PTSD symptoms 
to include, but not limited to, flashbacks, depression and 
anxiety.

Service medical records reflect that upon entrance into the 
United States Army National Guard, the appellant was found to 
have been psychiatrically "normal" (see January 1990 
enlistment examination report).  On a January 1990 Report of 
Medical History, the appellant denied having any depression 
or excessive worry, loss of memory or amnesia or frequent 
trouble with sleeping.  In April 1990, the appellant reported 
to the mental health unit.  At that time, the intake reported 
that the appellant was in his fifth week of training; a case 
file was opened and maintained at the clinic.  No psychiatric 
pathology was recorded.  The appellant was returned to duty.  
The intake indicated that the appellant was not scheduled to 
return to the clinic unless it was deemed necessary.  

Service personnel records reflect that the appellant served 
fifty seven days on active duty for training.  He was 
recommended for separation under the provisions of 
AR 635-200, Chapter 11 because he did not want to be in the 
service, lacked motivation and self discipline and was unable 
to adapt to military life.  

Post-service private and VA treatment and examination 
reports, dating from May 1996 to April 2005 are of record.  A 
July 2002 VA outpatient report reflects that the examining 
physician recorded that the appellant had a history of PTSD; 
an assessment of PTSD was entered.

Upon psychological evaluations conducted on behalf of the 
Social Security Administration in March 2002 and May 2004, 
diagnoses of delusional disorder and personality disorder, 
not otherwise specified, some traits of paranoid personality 
and inadequate personality disorder, were recorded, 
respectively.  

Upon evaluation by VA in April 2005, the examiner indicated 
that prior to the examination, he had reviewed the claims 
file, to specifically include the appellant's service medical 
and personnel records.  The examiner recounted the 
appellant's alleged instances of in-service assaults, which 
are consistent with that previously reported in the decision 
herein.  After a mental status examination of the appellant, 
the examiner conclusively determined that he did not have 
PTSD.  The VA examiner bolstered his opinion by stating that 
a diagnosis of  PTSD was not warranted based upon the 
appellant's general presentation during the course of the 
interview, as well as his tendency to endorse possible 
symptoms presented to him in extreme ranges of symptomatology 
so that they would all be classified as severe.   

The VA examiner entered a definitive diagnosis of delusional 
disorder, which was given on the basis of non-bizarre 
delusions that might involve situations that could occur in 
real life, but might still not be accurate or real.  The VA 
examiner indicated that the diagnosis of delusional disorder 
was appropriate when no other psychotic-based diagnosis could 
be provided.  Overall, the examiner found nothing to suggest 
that the appellant experienced a schizophrenic disorder, 
which he determined would be the next diagnosis to be ruled 
out.  The VA examiner stated that he would consider a rule 
out diagnosis of psychotic disorder not otherwise specified, 
if additional information was provided that would support 
such a diagnosis.  Similarly, if additional information was 
presented to validate a diagnosis of PTSD and/or if the 
appellant's presentation was such that more accurate picture 
could be obtained (neither situation was available during the 
examiner's interview with the appellant), then a diagnosis of 
PTSD could also be considered.

III.  Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  In support of the foregoing conclusion, a review of 
the appellant's claims file does not reveal any service 
medical notation of PTSD.  Moreover, in connection with this 
appeal, the appellant was examined by VA in 2005, wherein the 
examiner definitely concluded that the appellant did not meet 
the criteria for a diagnosis of PTSD.  In bolstering his 
opinion, the VA examiner pointed out that a diagnosis of PTSD 
was not warranted not only because of the appellant's general 
presentation during the interview, but also his tendency to 
endorse possible symptoms that were presented to him in 
extreme ranges of symptomatology so that they would all be 
classified as severe.  

The Board observes that a VA physician diagnosed the 
appellant as having PTSD in July 2002 (see July 2002 VA 
outpatient report).  However, the Board notes that the VA 
physician in July 2002 did not link the appellant's diagnosis 
of PTSD to any specific in-service stressors claimed by him.  
In addition, the PTSD diagnosis provided in July 2002 is 
contradicted by the VA examiner in 2005 who, after 
considering all of the evidence in the claims file, to 
include the appellant's military service and mental status 
examination, ruled out a diagnosis of PTSD.  Because of the 
thorough review of the record and the underlying explanation 
for the conclusions, the Board gives the diagnosis of the VA 
examiner in 2005 more probative weight than the diagnosis 
provided by the VA physician in July 2002.  See Winsett v. 
West, 11 Vet. App. 420 (1998) (it is not error for the Board 
to value one medical opinion over another, as long as a 
rationale basis for doing so is given).  

Discounting the July 2002 medical evidence concerning the 
diagnosis of PTSD, then, leaves only the veteran's 
unsubstantiated lay testimony that he developed PTSD as a 
result of his active duty for training.  However, as the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation with respect to his PTSD are 
not competent.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This 
is especially so given that a VA examiner in April 2005 has 
specifically opined that the appellant did not have PTSD.  
Therefore, the Board cannot assign any weight to the 
veteran's lay assertion of PTSD.  Accordingly, the Board 
determines that the preponderance of the evidence is against 
the claim for service connection for PTSD.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990);38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


